Exhibit 10.02

Certain Compensation Arrangements with Named Executive Officers

The Compensation Committee of the Board of Directors of LeapFrog Enterprises,
Inc. approved the payment of cash bonuses to the following named executive
officers for their performance in 2006. The Compensation Committee approved the
2006 cash bonuses for Messrs. Chiasson and Dodd in February 2007 and approved
Mr. Katz’s 2006 cash bonus in May 2007.

 

Named Executive Officer and Title

   2006 Cash Bonus

Jeffrey G. Katz

Chief Executive Officer and President

   $ 65,000

William B. Chiasson

Chief Financial Officer

   $ 61,000

Michael J. Dodd

Senior Vice President, Supply Chain and Operations

   $ 57,000